Citation Nr: 1317211	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  07-26 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1952 until his retirement in May 1972, including service in Vietnam during the Vietnam War.  Commendations and awards include a Vietnam Service Medal, a Vietnam Campaign Medal, and a Bronze Star Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which denied, in pertinent part, service connection for sleep apnea and rhinitis.

In December 2007, the Veteran testified at a personal hearing before a Decision Review Officer at the Columbia RO.  A transcript of that hearing is in the claims file.

In November 2010, the Board denied the issue of service connection for sleep apnea and remanded the issue of service connection for rhinitis.  In a November 2011 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's November 2010 decision and remanded that claim for readjudication consistent with the Court's memorandum decision.  

In July 2012 the Board remanded the issues of service connection for sleep apnea and service connection for rhinitis for VA treatment records and provision to the Veteran of a VA examination regarding the Veteran's claim for service connection for sleep apnea.

In a rating decision dated in January 2013 the Appeals Management Center granted service connection for sleep apnea.  The benefit sought, namely, service connection, having been granted, that issue is no longer on appeal.


FINDING OF FACT

In correspondence dated in May 2013, the Veteran withdrew the remaining perfected appeal for service connection for rhinitis.

CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the claim for service connection for rhinitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a rating decision dated in April 2007, the RO denied, in pertinent part, service connection sleep apnea, cardiovascular heart disease, and rhinitis, which the Veteran appealed.  In July 2007 the Veteran perfected his appeal.  

In a rating decision in November 2011 the RO granted service connection for cardiovascular heart disease; and in a rating decision dated in January 2013 the AMC granted service connection for sleep apnea; so these appeals were fully resolved and did not require Board review.  The only appeal thus remaining for Board review is service connection for rhinitis.

In correspondence dated in May 2013, the Veteran stated that he was satisfied with a recent award of "scheduler 100 percent" (TDIU) for his service-connected disabilities, and was withthdrawing all of his appeals and pending claims.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the veteran or his authorized representative.  38 C.F.R. § 20.204(a).  

The Veteran's May 2013 correspondence, which was received by the Board prior to its promulgation of a decision on the lone pending appeal for service connection for rhinitis, clearly evinces the Veteran's desire to withdraw his appeal.  Consequently, there remain no allegations of errors of fact or law for appellate consideration in this case.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.  38 U.S.C.A. § 7105.


ORDER

The Veteran's appeal for service connection for rhinitis is dismissed.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


